ADVISORY ACTION
Response to Arguments
The proposed amendment under the AFCP 2.0 program would overcome the claim 14 objection.
The proposed amendment under the AFCP 2.0 program would not overcome the 35 U.S.C. 112 rejection of claims 1-14. In response to applicant’s arguments that “the claims, read in light of the specification, sufficiently inform” that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner proposes applicant provide a clarifying amendment that recites the limitation for which protection is sought. For example, “wherein the inverse non-separable transform is not performed when the size of the coding block is greater than the size of a predetermined maximum transform block.”
The proposed amendment under the AFCP 2.0 program would not overcome the 35 U.S.C. 102(a)(2) rejection of claims. Since the examiner has interpreted the claims as discussed previously, the prior rejections to the claims as discussed in the Final Action dated 06/13/2022 are maintained.
In an effort to forward prosecution, the Examiner directs applicant to Chiang, US 2022/0201335, suggesting “wherein the inverse non-separable transform is not performed based on the size of the coding block being greater than the size of a predetermined maximum transform  block ([0032] In one embodiment, the video decoding system only parses a secondary transform index indicating whether inverse secondary transform needed to be applied if the width and height of a block are less than or equal to the predefined threshold [i.e., not performed if size is greater than maximum transform block]. The secondary transform index for the current block is inferred to be zero as the width or height of the current block is larger than the predefined threshold. In another embodiment, the video decoding system parses a secondary transform index regardless the width and height of a block, however the parsed secondary transform index is equal to zero if the width or height of the block is larger than the predefined threshold.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487